DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.

Status of Claims and Other Notes
Claim(s) 1–9 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0144586 A1.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term "receiving area" of claim 1 does not have proper antecedent basis in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1–9 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation "the electrical connector and the body are contained within a receiving area of the electric device." Applicants have indicated that this limitation is supported 301 or the compartment 301 of electric appliance 303. As illustrated in FIG. 3A, the connector 391 is not contained within the housing 306 of the electric appliance 303. As illustrated in FIG. 3C, the body 302 is not contained within the compartment 301. Therefore, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2–9 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–9 also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Interpretation
The recitation that said electrical connector and the body are contained within a receiving area of the electric device when the electrical contacts of the removable power unit are conductively coupled with the electric device does not confer patentability to the claim; since, the recitation of an intended use does not impart patentability to otherwise old compounds or compositions.  In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982).  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  See MPEP §§ 2111.02, 2112.01 and 2114-2115. Claim 1 is directed to "an apparatus for connecting a removable power unit to an electric device, … comprising one or more electrical contacts, … an electrical connector, … and a body." The removable power unit and the electric device are not components of the claimed apparatus. The configuration of the electrical connector and the body when the electrical contacts of the removable power unit are conductively coupled with the electric device is an intended use limitation.

Claim Rejections - 35 USC § 103
Claim(s) 1–8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2011/0129700 A1) in view of Cisar et al. (US 5,736,271 A, hereinafter Cisar).
Regarding claim 1, Hong discloses an apparatus (130, 230, 330, or 430) for connecting a removable power unit (100, 200, 300, or 400) to an electric device (see portable electrical device, [0048], [0062], [0070], or [0081]), the removable power unit (100, 200, 300, or 400) having an electrochemical cell (10, [0044]), a power input/output module (110, [0046]), and a casing (120, 
one or more electrical contacts (133a, 233a, 333a, or 433a) configured to conductively couple with corresponding terminals of the electric device (see portable electrical device, [0054], [0062], [0070], or [0081]);
an electrical connector (131, 231, 331, or 431) configured to conductively couple the one or more electrical contacts (133a, 233a, 333a, or 433a) with the electrochemical cell (10) and the power input/output module (110) of the removable power unit (100, 200, 300, or 400; [0050], [0058], [0066], or [0077]), and
wherein the electrical connector (131, 231, 331, or 431) is configured to provide a path for current flow from the removable power unit (100, 200, 300, 400) to the corresponding terminals of the electric device (see portable electrical device, [0054], [0062], [0070], or [0081]); and
a body (132, 232, 332, or 432) comprising a housing (132, 232, 332, or 432) configured to house the one or more electrical contacts (133a, 233a, 333a, or 433a) and the electrical connector (131, 231, 331, or 431; [0053], [0061], [0069], or [0080]),
wherein the body (132, 232, 332, or 432) at least partially surrounds the electrical connector (131, 231, 331, or 431) and the one or more electrical contacts (133a, 233a, 333a, or 433a; [0053], [0061], [0069], or [0080]), and
wherein the body (132, 232, 332, or 432) further comprises an attachment feature (133, 233, 333, or 433) configured to removably secure the body (132, 232, 332, or 432) to the electric device such that the one or more electrical contacts (133a, 233a, 333a, or 433a) make electrical contact with the corresponding terminals of the electric device (see portable electrical device, [0054], [0056], [0062], [0064], [0070], or [0081]).
Hong does not explicitly disclose:
wherein the electrical connector and the body are contained within a receiving area of the electric device when the electrical contacts of the removable power unit are conductively coupled with the electric device.
Cisar discloses an electrical connector (200) and a body (205) are contained within a receiving area (204) of an electric device (210) when electrical contacts (184) of a removable power unit (100) are conductively coupled with the electric device (210) to prevent the electrical decoupling during vibration and shock (C7/L9–27). Hong and Cisar are analogous art because they are directed to battery packs used with portable electronic devices. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make 
Regarding claim 2, modified Hong discloses all claim limitations set forth above and further discloses an apparatus:
wherein the housing (232 or 332) comprises an alignment feature (232d, 232e, or 332e) configured to align with a corresponding alignment feature (221d, 221e, or 321e) of the casing (220 or 320) of the removable power unit (200 or 300) when 
Regarding claim 3, modified Hong discloses all claim limitations set forth above and further discloses an apparatus:
wherein the alignment feature (221d 221e, 232d, 232e, 321e, or 332e) of the housing (132, 232, 332, or 432) extends along a length of the housing (232 or 332) equivalent to a length of the electrical connector (231 or 331) configured to be received in the output port (221c or 321c; [0061] or [0069]).
Regarding claim 4, modified Hong discloses all claim limitations set forth above and further discloses an apparatus:
wherein the alignment feature (221d 221e, 232d, 232e, 321e, or 332e) of the housing (132, 232, 332, or 432) comprises a raised portion, a groove, a keying feature, or a visual marking (FIGS. 3–6, [0061] or [0069]).
Regarding claim 5, modified Hong discloses all claim limitations set forth above and further discloses an apparatus:
wherein the alignment features (221d 221e, 232d, 232e, 321e, or 332e) comprises a shape of the body (232 or 332) and a shape of the casing (220 or 320) of the removable power unit (200 or 300, [0061] or [0069]),
wherein the shape of the body (232 or 332) matches the shape of the casing (220 or 320) such that when the shape of the body (232 or 332) aligns with the shape of the casing (220 or 320), the electrical connector (231 or 331) is aligned with the output port (221c or 321c) of the removable power unit (200 or 300, [0061] or [0069]).
claim 6, modified Hong discloses all claim limitations set forth above and further discloses an apparatus:
wherein the body (232) is configured to receive a portion (221e) of the removable power unit (200) as the electrical connector (231) is received into the output port (221c, [0061]).
Regarding claim 7, modified Hong discloses all claim limitations set forth above and further discloses an apparatus:
wherein the electrochemical cell (10) comprises one or more standard form factor batteries (FIGS. 1, 3, 5, or 7, [0045]).
Regarding claim 8, modified Hong discloses all claim limitations set forth above and further discloses an apparatus:
wherein the removable power unit (300) further comprises an attachment feature (321f) connected to the casing (320, [0066]),
wherein the attachment feature (321f) is configured to releasably engage a corresponding feature on the electrical device (see portable electrical device, [0066]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2011/0129700 A1) in view of Cisar et al. (US 5,736,271 A) as applied to claim(s) 7 above, and further in view of Humphreys et al. (US 2001/0001766 A1, hereinafter Humphreys).
Regarding claim 9
wherein the removable power unit further comprises a unique computer readable identifier.
Humphreys discloses a rechargeable power unit (12, [0025]) comprising a unique computer readable identifier (40, [0028]) to prevent an improper rechargeable power unit from being connected to an electrical device (see improper battery type, [0036]). Hong and Humphreys are analogous art because they are directed to rechargeable power units. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the rechargeable power unit of Hong with the unique computer readable identifier of Humphreys in order to prevent an improper rechargeable power unit from being connected to an electrical device.

Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive.
Applicants argue Hong does not disclose "wherein when the electrical contacts of the removable power unit are conductively coupled with the electric device, the electrical connector and the body are contained within a receiving area of the electric device" (P6/¶1). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the recitation that said electrical connector and the body are contained within a receiving area of the electric device when the electrical contacts of the removable power unit are conductively coupled with the electric device does not confer patentability to the claim; since, the recitation of In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982).  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  See MPEP §§ 2111.02, 2112.01 and 2114-2115. Claim 1 is directed to "an apparatus for connecting a removable power unit to an electric device, … comprising one or more electrical contacts, … an electrical connector, … and a body." The removable power unit and the electric device are not components of the claimed apparatus. The configuration of the electrical connector and the body when the electrical contacts of the removable power unit are conductively coupled with the electric device is an intended use limitation. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The apparatus (130, 230, 330, or 430) of Hong is capable of being contained within a receiving area of an electric device when electrical contacts of a removable power unit are conductively coupled with the electric device as evidenced by Cisar.
Applicants argue claims 2–8 are allowable because they depend from claim 1 and for their own features (P6/¶2). Claim 2 is not allowable as detailed above; and Hong discloses the features of claims 2–8 as detailed above.
Applicants argue claim 9 is allowable because it depends from claim 1 (P6/¶3). Claim 1 is not allowable as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725